64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie C. ROBERTS, Plaintiff--Appellant,v.Gary DIXON;  Central Prison Medical Staff;  Ms. Bell;Lieutenant Britton;  Doctor Lowy;  Richard Gourix;Nurse Grant;  Nurse Craft;  Nurse Rand;Nurse O'neal, Defendants--Appellees.
No. 95-6415.

Fourth Circuit.
Aug. 17, 1995.
Submitted:  July 27, 1995Decided:  Aug. 17, 1995
Willie C. Roberts, appellant Pro Se.
William McBlief, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, NC, for appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint, as well as two earlier orders of the district court dismissing certain claims and defendants.  We have reviewed the record, the district court's opinion accepting the magistrate judge's recommendation, and the court's prior dismissal orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Roberts v. Dixon, No. CA-93-686-5-F (E.D.N.C. Jan. 25, 1994, June 6, 1994, & Mar. 1, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED